Opinion issued October 14, 2004 
 


 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00742-CV
____________

IN RE: HARRY S. PATTEN, HOUSTON LIPAR, LLC,
NEVADA LIPAR, LLC, AMERICAN LAND PARTNERS, INC.,
NATIONAL LAND PARTNERS, LLC, AND
 EAST TEXAS PARTNERS, LLC, Relators





Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM OPINION
          The parties have filed a joint motion to dismiss the mandamus.  No opinion has
issued.  Accordingly, the motion is granted, and the cause is dismissed.  Tex. R. App.
P. 42.1(a).
          All other pending motions in this mandamus are overruled as moot. 
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.